Citation Nr: 1228281	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  11-02 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent disabling for degenerative disk disease of the cervical spine, claimed as advanced spondylosis at C5-C6 and hard disk protrusion.


ATTORNEY FOR THE BOARD

K. Polson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1995 to May 1996, and had additional active and inactive National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.
FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's cervical spine disability has been manifested by complaints of pain; productive of no more than mild limitation of motion, with a forward flexion of at least 34 degrees and a combined range of motion of at least 125 degrees, with no significant fatigue, weakness, lack of endurance, or incoordination on use.

2.  There is no evidence of record the Veteran has been prescribed bed rest by a physician due to his spinal disability.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 percent for degenerative disk disease of the cervical spine, claimed as advanced spondylosis at C5-C6 and hard disk protrusion, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.27, 4.40, 4.41, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5237 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated; it has been proven.  Therefore, section 5103(a) notice is no longer required because the purpose such notice was intended to serve has been fulfilled.  Id. at 490-91.  Thus, VA's duty to notify has been satisfied.

VA also has a duty to assist the Veteran in developing the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

The Board finds all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained the Veteran's service treatment and VA treatment records.  The Veteran was also afforded VA spine examinations in March 2010 and February 2011.  

However, the Board notes the Veteran reported receiving medical treatment from the University Medical Center in Greenville, South Carolina.  Although, pursuant to 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011), VA is required to make reasonable efforts to assist a claimant in obtaining evidence to substantiate his claim for benefits, so long as he "adequately identifies those records and authorizes the Secretary to obtain them," the Veteran has the ultimate responsibility to locate and secure the records.  VA is under no duty to obtain records for which the Veteran has not provided authorization; the Veteran cannot remain in a passive role.  See Hyatt v. Nicholson, 21 Vet. App. 390, 394-95 (2007); Loving v. Nicholson, 19 Vet. App. 96, 102 (2005).  After notifying the Veteran in November 2009 that he must submit a completed VA Form 21-4142, Authorization and Consent to Release Information, for each private health care provider listed, the Veteran did not provide the appropriate authorization for the University Medical Center in Greenville, South Carolina.  As such, VA was unable to obtain these records on the Veteran's behalf.  Thus, the Board finds it may proceed to adjudication of the claim. 

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence necessary for a fair adjudication of the claim not previously obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in developing the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2011).  Other applicable, general policy considerations include: interpreting examination reports in light of the whole recorded history and reconciling the various reports into a consistent picture so the current rating accurately reflects the elements of the disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14 (2011).  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The Veteran's degenerative disk disease of the cervical spine, claimed as advanced spondylosis at C5-C6 and hard disk protrusion, has been rated at 20 percent disabling under Diagnostic Code 5010-5237.
Degenerative or traumatic arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is non-compensable under the appropriate diagnostic codes, a rating of 10 percent is applicable for each such major joint or group of minor joints affected by a limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings, such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent evaluation will be assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2011).  For the purpose of rating disability from arthritis, the cervical, dorsal, and lumbar vertebrae are considered a group of minor joints, ratable on a parity with major joints.  38 C.F.R. § 4.45(f) (2011).  

Limitation of motion for the spine is rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2011).  Under the General Rating Formula for Diseases and Injuries of the Spine, forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or forward flexion of the cervical spine greater than 30 degrees, but not greater than 40 degrees; or a combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or a combined range of motion of the cervical spine greater than 170 degrees, but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or an abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating. 

Forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or an abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  Forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine warrants a 30 percent rating.  Unfavorable ankylosis of the entire cervical spine warrants a 40 percent rating.  38 C.F.R. § 4.71a (2011).

Normal ranges of motion of the cervical spine are 0 degrees to 45 degrees for forward flexion, extension, and left and right lateral flexion, and 0 degrees to 80 degrees for left and right rotation.  38 C.F.R. § 4.71a, Plate V (2011).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified DeLuca - although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

The Mitchell Court explained that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) affecting stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45 (2011).  Functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  See Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).

The Board finds entitlement to an initial evaluation in excess of 20 percent disabling for degenerative disk disease of the cervical spine, claimed as advanced spondylosis at C5-C6 and hard disk protrusion, is not warranted.  

During a March 2010 VA spine examination, the Veteran reported he began having neck pain in 2006, while participating in strenuous exercises.  He reported repetitive trauma led to the "slow, gradual onset of neck pain."  While in service, he was diagnosed with degenerative disk disease and spondylosis of C5-C6 and was treated with pain medication, muscle relaxers, and some physical therapy.  The Veteran reported neck pain since service.  

The Veteran reported he has neck pain all the time, with the pain ranging from 5 to 10 out of 10.  He reported difficulty sleeping because of pain with certain sudden movements.  The Veteran reported pain radiated down each arm.  However, the Veteran denied his neck pain affected his ability to walk or caused incapacitating episodes requiring bed rest during the past 12 months.  The Veteran has not had surgery on the cervical spine itself nor has he taken cortisone injections or therapy, but he reported daily ibuprofen moderately improves his pain syndromes.  

The VA examiner noted the Veteran's ability to work in his usual occupation, heating and air conditioning, is affected because his neck pain affects his productivity by slowing him down.  The Veteran denied the neck pain affects his daily living activities, denied having flare-ups, and denied use of assistive devices.  The Veteran reported his symptoms are directly related to activity and certain sudden neck movements.

Upon examination of the cervical spine, the Veteran's range of motion was measured:  flexion to 38 degrees, extension to 10 degrees, lateral flexion to 25 degrees, and rotation to 25 degrees.  The examiner noted all motions had "end-of-range" pain, which was more severe with extension.  The Veteran was able to do repetitive movements without changes in his range of motion or pain level.  The spine was nontender and without spasms.  The Veteran's strength was 5 out of 5 for all four extremities with normal symmetric deep tendon reflexes and normal sensation.  Furthermore, the Veteran's gait was normal.  The VA examiner diagnosed the Veteran with degenerative disk disease of the cervical spine.  

In his May 2010 notice of disagreement, the Veteran contended he is in "intense pain each and every day."  He reported he is unable to do the work he has done since he was 17 years old, and holding his child strains his neck and causes pain.

In his January 2011 substantive appeal, submitted via VA Form 9, the Veteran argued the VA examination was not an accurate representation of his disability.  He asserted he was able to move without changes in his range of motion or spasms in the "few minutes" he was with the VA examiner.  He claimed, however, after a longer period of repetitive use, he cannot maintain the same range of motion.  He reported he is unable to move his neck up or down after approximately an hour of installing heating or air conditioning units or any other work requiring working above his head.  

In February 2011, the Veteran was afforded another VA spine examination.  The Veteran reported, while in Army Reserve training in 2004, he started experiencing "sharp pains in the posterior neck area," which radiated to both arms, mostly the upper right extremity.  He reported the condition was exacerbated by frequent and repeated motions of his neck, progressing from numbness to pain; the condition was constant in his right arm.  The Veteran reported certain neck positions exacerbated his condition.  During the examination, the Veteran reported pain of approximately moderate intensity in the posterior neck area, but it was not radiating to his upper extremities.  The condition does not affect the Veteran's ability to walk nor has the Veteran been prescribed bed rest in the past 12 months.  

An x-ray was positive for degenerative disk disease of C5-C6.  The Veteran reported a 2010 EMG nerve conduction study, performed in the private sector, was negative for neuropathy.  The Veteran had not had any surgical procedures.  The VA examiner noted the Veteran was currently employed as a heating and air conditioning technician, but does sedentary work because of the impairment to his cervical spine.  Furthermore, the Veteran reported he can no longer serve in the Army Reserve due to his health problems.  The Veteran's daily living activities are not affected, but he has flare ups in the posterior neck area on a daily basis, lasting approximately two hours.  The pain ranges from 5 to 10 out of 10.  The pain is exacerbated by certain neck motions or putting any kind of weight over his head, but is alleviated with heat and cold.  The Veteran is not using any braces, crutches, or other assistive devices.  

The VA examiner noted the Veteran ambulated independently without any gait deviations.  The Veteran's cervical spine range of motion was tested in different levels and planes in repetitions of three or more times.  The Veteran's cervical flexion was 0 to 34 degrees, cervical extension was 0 to 14 degrees, and lateral flexion was 0 to 18 degrees to the right and 0 to 21 degrees to the left.  Cervical rotation was 0 to 20 degrees to the right and 0 to 18 degrees to the left.  All ranges of motion were done guarded, but without pain.  There were no spasms into the cervical paraspinals and no tenderness to palpation.  The motor strength of the upper extremities was 4+ out of 5 and there was no atrophy noted.  The sensory to the dermatomes in the upper extremities to C6, C7, and C8 was normal to vibration.  Deep tendon reflexes of brachioradialis, biceps, and triceps were +1 and symmetrical.  The spurling test with hyperextension left and right was negative for radicular component.  The Veteran was diagnosed with degenerative disk disease at C5-C6, cervical spondylosis, and reactive myalgia to the cervical findings.

The Board finds entitlement to an evaluation in excess of 20 percent disabling for degenerative disk disease of the cervical spine, claimed as advanced spondylosis at C5-C6 and hard disk protrusion, is not warranted.  The March 2010 VA examination showed the Veteran's forward flexion was 38 degrees, and his combined cervical range of motion was 148 degrees.  The examiner noted the Veteran had end-of-range pain with each motion, but neither the range of motion nor the pain changed with repetitions.  The February 2011 VA examination showed the Veteran's forward flexion was 34 degrees, and his combined cervical range of motion was 125 degrees.  The examiner noted all ranges of motion were completed "guarded but pain free."  Both examination findings warrant no higher than a 20 percent disability rating, as the range of motion was not limited to 15 degrees or less of forward flexion nor was there favorable ankylosis of the entire cervical spine.  See 38 C.F.R. § 4.71a (2011); Johnston v. Brown, 10 Vet. App. 80 (1997).  Furthermore, both the March 2010 and February 2011 VA examinations noted the Veteran had not had incapacitating episodes in the prior 12 months for which bed rest was prescribed.  Thus, consideration of a higher evaluation under Diagnostic Code 5243, intervertebral disk syndrome, is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  Therefore, the Board finds the Veteran is not entitled to an initial evaluation in excess of 20 disabling for degenerative disk disease of the cervical spine, claimed as advanced spondylosis at C5-C6 and hard disk protrusion.  

The Board has considered whether the Veteran is entitled to a separate compensable evaluation for neurological abnormalities related to his neck.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2011).  During the March 2010 VA examination, the Veteran reported the pain from his neck radiated down both arms, but his strength was 5 out of 5 for all four extremities with normal symmetric deep tendon reflexes and sensation.  The cervical spine was not tender and there were no spasms.  During the February 2011 VA examination, the Veteran again reported his neck pain radiated down both arms, mostly his upper right extremity.  He indicated the condition progressed from numbness to pain and was constant in his right arm.  However, the pain was not radiating at the time of the exam.  Additionally, the Veteran reported he had an EMG nerve conduction study done in 2010 by a private provider, which was negative for neuropathy.  While measuring the Veteran's range of motion, the examiner noted there were no spasms into the cervical paraspinals and no tenderness to palpation.  The motor strength of the upper extremities was 4+ out of 5, and atrophy was not noted.  Sensory to the dermatomes of the upper extremities was normal to vibration, and the deep tendon reflexes of the brachioradialis, biceps, and triceps were +1 and symmetrical.  Although the Veteran was diagnosed with reactive myalgia, the spurling test was negative for the radicular component.  Therefore, as the Veteran has not been diagnosed with radiculopathy and as the preponderance of the medical evidence does not reveal any compensable neurological disability associated with the cervical spine, the Board finds a separate compensable rating for neurological abnormalities is not warranted.

Additionally, the Board has considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321(b)(1) (2011).  The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id. at 115.  

The Veteran does not meet the criteria for an initial evaluation in excess of 20 percent disabling for degenerative disk disease of the cervical spine, claimed as advanced spondylosis at C5-C6 and hard disk protrusion, during any period on appeal, and there are no aspects of his disability not contemplated by the schedular criteria.  The Board finds no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related to the service-connected disability at issue, that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  During the March 2010 VA examination, the examiner noted the Veteran's neck pain affects his productivity because it slows him down, but his daily living activities were not affected.  Likewise, during the February 2011 VA examination, the examiner noted the Veteran was doing sedentary work as a heating and air conditioning technician because of his neck pain.  However, his daily living activities were not affected.  The rating schedule contemplates loss of working time due to exacerbations commensurate with the level of disability.  See 38 C.F.R. § 4.1 (2011).  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321(b)(1) (2011), is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The Court has held that a TDIU is part of a claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2011) that an informal claim "identify the benefit sought" has been satisfied, and VA must consider whether the Veteran is entitled to TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  As of the February 2011 VA examination, the Veteran was employed as a heating and air conditioning technician.  There is no indication in the record the Veteran is not currently employed or unable to maintain substantially gainful employment.  Therefore, a TDIU is not raised by the record.


ORDER

Entitlement to an initial evaluation in excess of 20 percent disabling for degenerative disk disease of the cervical spine, claimed as advanced spondylosis at C5-C6 and hard disk protrusion, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


